Citation Nr: 1738668	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-29 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel

REPRESENTATION

Veteran represented by:	The American Legion



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1965 to September 1985.  The Veteran died in September 2012; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   Jurisdiction has since been transferred to the Philadelphia Regional Office and Insurance Center.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the Veteran was exposed to ionizing radiation while serving at McMurdo Station in Antarctica.  See, e.g., October 2013 VA Form 9.  Moreover, the Veteran's death certificate reveals that he died, at least in part, from a malignant brain tumor, a radiogenic disease.  The Veteran's service medical and personnel records have been obtained, and do not include any Record of Occupational Exposure to Ionizing Radiation.  The Board finds that no further development for service records is necessary or would provide further benefit.  However, the file must now be provided to the Under Secretary for Health for a radiation dose estimate, as required by regulation.  38 C.F.R. § 3.311(a)(2)(iii).  


Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's file to the Under Secretary for Health for preparation of a radiation dose estimate in accordance with 38 C.F.R. § 3.311(a)(2)(iii).

2.  Then readjudicate the issue on appeal and issue a Supplemental Statement of the Case, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




